Citation Nr: 0203093	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  99-19 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for tinea pedis and 
keratoderma, both feet, currently evaluated as 50 percent 
disabling.  


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



REMAND

The veteran served on active duty from August 1969 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The veteran did not report for a hearing before a traveling 
member of the Board of Veterans' Appeals (Board) in 
Albuquerque, New Mexico in January 2002, because he moved, 
and as a consequence of moving and the failure of his mail to 
be forwarded in a timely fashion, he did not receive the 
notice of the hearing date.  He later found out that the 
hearing had been scheduled and that he missed it, and he 
requested another hearing.  The Board concludes that good 
cause for failing to appear for the hearing is shown, and 
that as such, another hearing will be scheduled.

To ensure full compliance with due process requirements, the 
case is REMANDED RO for the following development:

The RO should schedule the veteran for a 
hearing before a traveling member of the 
Board.

Thereafter, any additional necessary development should take 
place and the case should be returned to the Board for final 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


